Matter of Leon (2021 NY Slip Op 05611)





Matter of Leon


2021 NY Slip Op 05611


Decided on October 14, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:October 14, 2021

PM-136-21
[*1]In the Matter of Catherine Marie Leon, an Attorney. (Attorney Registration No. 4678330.)

Calendar Date:October 12, 2021

Before:Egan Jr., J.P., Lynch, Aarons, Reynolds Fitzgerald and Colangelo, JJ.

Catherine Marie Leon, San Francisco, California, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Catherine Marie Leon was admitted to practice by this Court in 2009. Leon now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Leon's application.
Upon reading Leon's affidavit sworn to August 24, 2021 and filed August 30, 2021, and upon reading the September 28, 2021 correspondence in response by the Chief Attorney for AGC, and having determined that Leon is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Egan Jr., J.P., Lynch, Aarons, Reynolds Fitzgerald and Colangelo, JJ., concur.
ORDERED that Catherine Marie Leon's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Catherine Marie Leon's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Catherine Marie Leon is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Leon is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Catherine Marie Leon shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.